McCunn, J.
The rule is now settled that an application for the appointment of a receiver must be made to the judge who granted the order of reference,and who appointed *480the referee to examine as to the property of the judgment debtor. No other judge out of court has the power. Such was (Code 398) the practice as held in the case of Smith and another agt. Johnson, (7 How. R., 39). Again, the Code requires that the order should be a chamber order, and that the same must be filed with the clerk-of the city and county of New York ; and it is only from the time the receiver receives a copy of the order, certified by the county clerk that he has any power to act at all. The judge in an order appointing a receiver has no authority to direct an assignment.of personal property; and in respect to debts owing to the judgment debtor, can only forbid any transfer or other disposition of them until an opportunity be given the receiver to sue. (People agt. Hurlbert, 5 How. Pr. R., 446; 9 N.Y. Leg. Observer, 245.) Motion granted.